Memorandum.
The order of the Appellate Division should be affirmed, without costs.
Appellants fail to demonstrate any legal insufficiency in respect of the Comptroller’s audit of the payments by respondent New York State Urban Development Corporation (UDC) from the first instance appropriation. The constitutional and statutory provisions regarding that audit do not require like audit of payments from UDC’s bond proceeds, which are neither ‘ ‘ money of the state ’ ’ nor ‘1 money under its control ’ ’ (N. Y. Const., art. V, § 1) or within “ the possession, custody or control of any officer, agent, or agency of the state” (State Finance Law, § 111). Respondent UDC, a public benefit corporation (New York State Urban Development Corporation Act [L. 1968, ch. 174, § 4]), is not a State agency within the intendment of the constitutional and statutory provisions cited (see Matter of Plumbing, Heating, Piping & Air Conditioning Contrs. Assn. v. New York State Thruway Auth., 5 N Y 2d 420, 423, 424). The other asserted grounds of petitioners ’ application and proposed suit are not within the scope of the procedures so provided by the Constitution and the statute (Matter of Oneida County Forest Preserve Council v. Wehle, 309 N. Y. 152).
Chief Judge Fuld and Judges Burke, ' Scileppi, Bergan, Breitel, Jasen and Gibson concur.
Order affirmed in a memorandum.